                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                      )
                                               )
                Plaintiff,                     )      ORDER
                                               )
       vs.                                     )
                                               )
Mandy Miller,                                  )      Case No. 1:18-cr-088
                                               )
                Defendant.                     )


       Defendant made her initial appearance in the above-entitled action and was arraigned on June

29, 2018. Prior to her initial appearance, defendant was incarcerated by the State of North Dakota.

Her appearance before this court for her initial appearance and arraignment was secured by a writ

of habeas corpus ad prosequendum. Following her initial appearance and arraignment, she was

returned to State custody. No detainer was filed.

       On March 11, 2019, the court learned that defendant has been paroled by the State.

Defendant shall contact the Pretrial Services Officer Baily Kruger at (701) 530-2314 and submit

to a bond interview by March 18, 2019. Upon reviewing the bond report, the court shall issue an

order setting condition of release and/or schedule a bond review hearing if it concludes that one is

necessary. In the interim, defendant shall abide by all of the conditions of her State parole and

report to the Pretrial Services Officer at such times and in such manner as designated by the Officer.

       IT IS SO ORDERED.

       Dated this 11th day of March, 2019.
                                                      /s/ Charles S. Miller, Jr.
                                                      Charles S. Miller, Jr., Magistrate Judge
                                                      United States District Court
